Exhibit 10.2

AGREEMENT

Agreement made as of the 5th day of February, 2014 (the “Execution Date”) by and
between Federal-Mogul Corporation (the “Employer”), and Daniel A. Ninivaggi (the
“Employee”).

Whereas, Employer wishes to employ Employee as Co-Chief Executive Officer of
Employer and the Chief Executive Officer of its Vehicle Components Group (as
defined below) and Employee wishes to become employed by Employer upon the terms
and conditions set forth herein.

Now, therefore, in consideration of the premises and the mutual promises made
herein, the parties hereto agree as follows:

 

1. Employment. Subject to the terms of this Agreement, Employer hereby employs
Employee to perform the duties described in Section 2 below, and Employee hereby
accepts such employment. Employee’s title shall be Co-Chief Executive Officer of
Employer and Chief Executive Officer of the Vehicle Components Group, reporting
to the Employer’s Board of Directors (the “Board”). Employee understands,
acknowledges and agrees that, as previously announced publicly by Employer, the
Board has modified the Employer’s corporate structure to create a separate
Vehicle Components Group primarily engaged in the manufacture, sale and
distribution of automotive, industrial and commercial parts in the aftermarket
(as opposed to original equipment manufacturers). As used in this Agreement, the
term “Vehicle Components Group” shall mean the Vehicle Component Systems
operating segment referred to in the Employer’s Annual Report on Form 10-K for
the year ended December 31, 2012, as such operating segment may be modified,
supplemented or altered from time to time as approved by the Board of Directors
of Employer.

 

2. Duties. Employee shall perform such duties for Employer and its subsidiaries
as Employer or the Board may request from time to time so long as such duties
are consistent with the position of Co-Chief Executive Officer of Employer and
Chief Executive Officer of the Vehicle Components Group. Employee agrees to
devote his full business time and reasonable best efforts to such duties.
Employee may continue to act on all board positions that he currently occupies
(whether on for profit or not-for-profit entities) and to perform his duties and
activities in connection therewith in accordance with past practice, and shall
also be permitted to join such other boards as the Board may approve in its
discretion. Employee may also provide services for transition at Icahn
Enterprises LP and its general partner. Employee shall perform the services
required under this Agreement in the Detroit, Michigan metropolitan area,
subject to travel requirements consistent with his position, unless otherwise
approved by the Board. Employee shall establish permanent residency in the
Detroit, Michigan metropolitan area within 30 days following the date hereof and
shall be entitled to a relocation expense allowance of $35,000 in connection
therewith, subject to withholding (and to the extent Employee substantiates tax
deductible relocation expenses with receipts, Employer will treat such amounts
as reimbursements). Employee shall be permitted to perform the services required
under this Agreement from New York, New York during such 30-day period.



--------------------------------------------------------------------------------

3. Term. The employment of Employee under this Employment Agreement will
commence on the Execution Date and will continue until terminated in accordance
with the terms of this Employment Agreement. The period of actual employment
hereunder is referred to as the “Term”.

 

4. Directorships. So long as Employee remains employed by Employer and for a
period of one year thereafter (such one year period1, the “Additional Period”)
Employee agrees that he:

 

  (x) will not, unless approved in writing by Employer or any of its Affiliates,
resign during the then current term as a director of any public company on whose
board he is serving at the request of Employer or its Affiliates (but Employee
will not be required to accept additional appointments and election to such
boards following the last day of his employment by Employer); and

 

  (y) will resign from any board of directors within five (5) business days
following the request of Employer that he do so.

If during the Additional Period or thereafter, Employee continues as a director
of any public company, then he shall be entitled to retain any remuneration or
other property obtained as a result of such service regardless of the terms of
the policies of Employer.

Any remuneration or other property obtained as a result of acting as a board
member of a public company or similar position during the Term shall remain the
property of the Employee if such retention is consistent with the policies of
Employer (which policies shall be applied to Employee in a manner consistent
with the application of such policy to other employees of Employer or its
Affiliates). If required by such policies (as so applied to other employees of
Employer or its Affiliates) such amounts will be paid over to Employer or waived
by Employee. Notwithstanding the foregoing, Employee shall not be entitled to
any such remuneration or property for serving on the board of Icahn Enterprises
G.P. or on the boards of any person of which Icahn Enterprises G.P. or its
Affiliates beneficially own, in the aggregate, voting securities that
constitutes at least 40% of the vote for directors of such person.

 

5. Benefits. Employee shall be entitled to the health and welfare benefits
(health, dental, vision, life and disability insurance, vacation time, 401-K,
tuition assistance, car allowance, annual executive physical and executive
umbrella policy coverage) as are made available to similarly situated executives
of Employer (to the extent that Employer continues to provide such benefits)
but, unless approved by the Board in its discretion, shall not be entitled to
any compensation other than the Compensation.

 

 

1  If such activity for a period of one year would interfere with a new
employment position of Employee after he ceases to be employed hereunder, and if
Employee’s new employer so certifies in writing to Employer, then at the request
of such new employer the Additional Period shall be reduced to six months from
the last day of employment of Employee hereunder.



--------------------------------------------------------------------------------

6. Compensation. Until such time as the employment of Employee hereunder ceases,
Employee will be entitled to cash compensation at the rate of $98,000 payable
every 2 weeks (the “Compensation”) in accordance with Employer’s general payroll
practices. All payments to Employee shall be subject to applicable payroll and
withholdings taxes, to the extent required by law.

 

7. Termination of Employment.

(a) Power of Termination. The Employer may terminate the employment of Employee
under this Agreement at any time, with Cause. The employment of Employee under
the Employment Agreement is terminable without Cause by Employer only upon 90
days prior written notice to Employee, or as otherwise set forth in this
Section 7. At its option Employer may terminate the employment of Employee on
less than 90 days notice without Cause by providing written notice of a future
date (which future date shall not be more than 90 days following the giving of
such notice) on which such employment will end (such future date, the “End
Date”), but in such event Employer shall continue to pay Compensation to
Employee at the rate of $98,000 per two week period from the date of the giving
of such notice through the 90th day following the date of the giving of such
notice (and in such event you shall, if so requested by Employer, continue to
provide the services contemplated in Sections 1 and 2 of the Employment
Agreement through the End Date). “Cause” shall mean any of the following: (a)
conviction of any felony or the commencement of a criminal proceeding against
Employee alleging fraud or violation of the federal securities laws; (b) willful
failure to follow the lawful directions given by Employer to Employee or the
written policies or procedures adopted by the Employer from time to time that
are made available to Employee; (c) failure to come to work on a full-time
basis, other than on holidays, vacation days, sick days, or other days off under
Employer’s business policies; (d) impairment due to alcoholism, drug addiction
or similar matters; and (e) a material breach of this Agreement. Prior to
termination for “Cause” as a result of failure as contemplated in clause (b),
(c) or (e) above, Employee shall be given written notice delivered to him by
hand or by certified mail return receipt requested (which shall be deemed given
when such mail is delivered or delivery is attempted by the US Post Office) of
his activity giving rise to such failure and will have 15 business days to
correct such activity; provided that Employer shall only be required to provide
notice under this sentence twice during any calendar year. “Good Reason” shall
mean the existence and continuation of an “Uncured Employer Breach”. An Uncured
Employer Breach shall mean and be limited to the failure of the Employer to make
any payment required to be made hereunder when due if such failure continues for
15 business days following written notice detailing the amount and circumstances
of such failure delivered personally by hand (or by certified mail return
receipt requested) by the Employee to the Chairman of the Board, provided that
if such failure is the result of a good faith dispute, then such failure shall
not constitute or be deemed to constitute an Uncured Employer Breach. An Uncured
Employer Breach shall also include a material change in the duties assigned to
Employee which are so different in responsibility and scope so as to materially
diminish the responsibility of Employee.



--------------------------------------------------------------------------------

(b) Payment of Earned Compensation and Accrued Benefits. In the event that
Employee’s employment under this Agreement with Employer ceases for any reason
(whether: (i) for Cause; (ii) without Cause; (iii) due to death or disability;
or (iv) by the action of Employee such as resignation or retirement), Employee
shall be entitled to receive any Compensation earned for periods prior to the
cessation of his employment and not yet paid through the date of cessation of
employment as well as any accrued paid time off or other accrued health or
welfare benefits.

(c) Resignation. Employee may resign his employment only: (x) upon 90 days prior
written notice to Employer (any such notice by Employee to Employer, an
“Employee 90 Day Notice”); or (y) for Good Reason. The 90 day period beginning
on the date of the giving of the Employee 90 Day Notice to Employer is referred
to as the “90 Day Period”.

Employer agrees that he will not, at any time during his employment with
Employer, seek or discuss employment with another employer or potential
employer, unless he has previously given the Employee 90 Day Notice to Employer.

In the event that Employee gives an Employee 90 Day Notice: (x) Employee shall,
unless otherwise requested by Employer, continue to provide the services
contemplated in Sections 1 and 2 of this Agreement (the “Service Obligation”)
through the last day of the 90 Day Period; and (y) at its option Employer may at
any time after the giving of the Employee 90 Day Notice to Employer, terminate
Employee’s employment by providing written notice to Employee of any date prior
to the last day of the 90 Day Period on which the employment will end. In such
event, so long as Employee complies with the Service Obligation, Employer will
be obligated to continue to pay Employee the Compensation at the rate of $98,000
per two week period from the date that Employee gives the Employee 90 Day Notice
through (and only through) the 30th day following the date of Employee’s giving
such Employee 90 Day Notice, or if later, such date as Employee ceases to be
employed by Employer (but in any event not later than the last day of the 90 Day
Period).

 

8. Representations and Warranties. Employee represents that as of the Execution
Date as follows:

(a) To the best of his knowledge, he is not a party to, or involved in, or under
investigation in, any pending or threatened litigation, proceeding or
investigation of any governmental body or authority or any private person,
corporation or other entity that would interfere with the performance of his
duties under this Agreement other than those known to Employer.

(b) Employee has never been suspended, censured or otherwise subjected to any
disciplinary action or other proceeding by any State, other governmental
entities, agencies or self-regulatory organizations.

(c) Employee is not subject to any restriction whatsoever which would cause him
to not be able fully to fulfill his duties under this Agreement.



--------------------------------------------------------------------------------

9. Confidential Information. During the Term and at all times thereafter,
Employee shall hold in a fiduciary capacity for the benefit of the Employer and
each of its respective Affiliates (all of the foregoing, collectively, the
“Designated Entities”) all secret or confidential information, knowledge or data
(collectively, “Confidential Information”), including without limitation trade
secrets, investments, contemplated investments, business opportunities, business
proposals, plans, identity of investors, valuation models, investment
performance, and methodologies, relating to the business of the Designated
Entities and their respective businesses: (i) obtained by Employee during
Employee’s employment under the any prior agreement with Employer or its
Affiliates, or hereunder and (ii) not otherwise in the public domain. Employee
shall not, without the prior written consent of Employer (which may be granted
or withheld in its sole and absolute discretion), use, or communicate or divulge
any Confidential Information, or any related knowledge or data to anyone other
than the Designated Entities and those designated by Employer, except to the
extent compelled pursuant to the order of a court or other body having
jurisdiction over such matter or based upon the advice of his counsel that such
disclosure is legally required; provided, however, that Employee will assist the
Designated Entities, at their expense, in obtaining a protective order, other
appropriate remedy or other reliable assurance that confidential treatment will
be accorded such information so disclosed pursuant to the terms of this
Agreement.

All processes, technologies, investments, contemplated investments, business
opportunities, valuation models and methodologies, and inventions (collectively,
“Inventions”), including without limitation new contributions, improvements,
ideas, business plans, discoveries, trademarks and trade names, conceived,
developed, invented, made or found by Employee, alone or with others, during the
Term, whether or not patentable and whether or not on the time of the Designated
Entities or with the use of their facilities or materials, shall be the property
of the applicable Designated Entity and shall be promptly and fully disclosed by
Employee to such Designated Entity upon request. Employee shall perform all
necessary acts (including, without limitation, executing and delivering any
confirmatory assignments, documents, or instruments requested by the Designated
Entities) to vest title to any such Invention in any such person and to enable
such person and the Designated Entities, at such Designated Entities’ expense,
to secure and maintain domestic and/or foreign patents or any other rights for
such Inventions.

Without limiting anything contained above, Employee agrees and acknowledges that
all personal and not otherwise public information about the Designated Entities,
including, without limitation, their respective investments, investors,
transactions, historical performance, or otherwise regarding or concerning Carl
Icahn, Mr. Icahn’s family and employees of the Designated Entities, shall
constitute Confidential Information for purposes of this Agreement. In no event
shall Employee during or after his employment hereunder, disparage Mr. Icahn,
Mr. Icahn’s family or the Designated Entities, or any of their respective
officers or directors.

Employee further agrees not to write a book or article about the Designated
Entities, Mr. Icahn, his family members or any of the respective Affiliates of
any of the foregoing, in any media and not to publish or cause to be published
in any media, any Confidential



--------------------------------------------------------------------------------

Information, and further agrees to keep confidential and not to disclose to any
third party, including, but not limited to, newspapers, authors, publicists,
journalists, bloggers, gossip columnists, producers, directors, script writers,
media personalities, and the like, in any and all media or communication
methods, any Confidential Information.

In furtherance of the foregoing, the Employee agrees that following the
cessation of his employment hereunder, the sole and only statements he will make
about or concerning any or all of: Mr. Icahn, his family members and the
Designated Entities, or any of the respective Affiliates of any of the
foregoing, is to acknowledge that he is or was employed by Employer; provided
that, Employee may also disclose the titles and responsibilities applicable to
his employment hereunder, if he has complied with Sections 7(c) and 11 and any
resignation is made in compliance with the terms of this Agreement.

In the event of any dispute under this Agreement regarding an allegation by
Employee or Employer of a breach of this Agreement, Employee may disclose in any
complaint, answer or in legal documents necessary for such litigation, the terms
of this Agreement and the facts constituting and relating to such alleged
breach, to the extent such disclosure is necessary or appropriate in order to
assert or defend against any allegation of, such breach in a court of law.

 

10. Remedy for Breach. Employee hereby acknowledges that the provisions of
Sections 9, 10 and 11 of this Agreement are reasonable and necessary for the
protection of Employer and the other persons or entities referred to therein,
are not unduly burdensome to Employee, and the Employee also acknowledges his
obligations under such covenants. Employee further acknowledges that the
Employer and the other persons or entities referred to therein will be
irreparably harmed if such covenants are not specifically enforced. Accordingly,
Employee agrees that, in addition to any other relief to which the Employer may
be entitled, including claims for damages, Employer and each of the entities
referred to therein shall be entitled to seek and obtain injunctive relief
(without the requirement of any bond) from a court of competent jurisdiction for
the purpose of restraining Employee from an actual or threatened breach of such
covenants.

 

11. Competitive Services and Employees. During the period that Employee is
employed under this Agreement and for one year thereafter, Employee will not,
directly or indirectly, solicit or aid in the solicitation of employees of
Employer or its Affiliates for employment by any other person or entity.

Should Employee’s employment hereunder cease due to: (A) his resignation without
Employee providing the Employee 90 Day Notice (other than resignation in
accordance with the Employment Agreement for Good Reason); or (B) for Cause (it
being agreed that failure by Employee to provide services under the Employment
Agreement as a result of a disability shall not constitute “Cause”), then
Employee shall not, for a period of 180 days following the last day of such
employment, engage in any activity, whether as an employee, representative,
agent, officer, director, partner, member, holder of more than 5% of the
outstanding stock or any combination thereof, on behalf of any person or entity
(other than a charitable or non-profit organization from which Employee receives
no compensation either during or after such 180 day period), including but not
limited to an Affiliate of Employer or any competitor of Employer.



--------------------------------------------------------------------------------

12. Miscellaneous.

 

  (a) Amendments and Waivers. No provisions of this Agreement may be amended,
modified, waived or discharged except as agreed to in writing by Employee and
Employer.

 

  (b) Entire Agreement. This Agreement supersedes any and all existing
negotiations, discussions, agreements, arrangements or understandings of any
kind or character, oral or written, between or on or behalf of either Employee
and/or Employer (or any of its Affiliates) relating to the subject matter
hereof. Employee agrees, represents, warrants and acknowledges that Employee is
not entitled to and will not claim or seek, any other payments, compensation,
bonus, consideration, or benefits from any of the Employer or its Affiliates
except as expressly provided for herein.

 

  (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and/or to be performed in that State, without regard to any choice of law
provisions thereof. All disputes arising out of or related to this Agreement
shall be submitted to the state and federal courts of New York, and each party
irrevocably consents to such personal jurisdiction and waives all objections
thereto, but does so only for the purposes of this Agreement.

 

  (d) Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.

 

  (e) Judicial Modification. If any court determines that any of the covenants
in this Agreement or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court or arbitrator shall reduce such scope to the extent necessary to make
such covenants valid and enforceable.

 

  (f) Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the Employer. As a
condition to the sale or transfer of all or substantially all of the assets of
Employer, or any merger or business combination involving Employer and any other
entity, the successor or surviving entity shall assume Employer’s obligations
under this Agreement. Employee may not sell, convey, assign, transfer or
otherwise dispose of, directly or indirectly, any of the rights, claims, powers
or interests established hereunder or under any related agreements or documents
of the Employer provided that the same may, upon the death of Employee, be
transferred by will or intestate succession, to his estate, executors,
administrators or heirs, whose rights therein shall for all purposes be deemed
subject to the terms of this Agreement.



--------------------------------------------------------------------------------

  (g) Survival. This Agreement shall survive the termination of the employment
of Employee hereunder in all circumstances and the provisions hereof (including
Sections 4, 7, 9, 10, 11 and 12), shall be and remain fully effective in
accordance with their terms.

 

  (h) Affiliate. For purposes of this Agreement the term “Affiliate” (or a
person or entity “Affiliated” with another person or entity) and “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) shall have the meanings set forth in Rule 405 of Regulation C of the
Securities Act of 1933, as amended. References in this agreement to a “person”
shall be deemed to include references to natural persons and entities, and
references to “entities” shall be deemed to include “persons.”

 

13. Other.

Employee shall follow all written policies and procedures and written compliance
manuals adopted by or in respect of any or all of Employer and its Affiliates
that have been or will be delivered to Employee, including, without limitation,
those applicable to investments by employees. In addition, Employee shall not,
personally or on behalf of any other person or entity, invest in or provide
advice with respect to, any investment made or actively being considered by
Employer or its Affiliates, unless disclosed to Employer in writing by Employee
and approved in writing by Employer which approval may be granted or withheld by
them in their sole and absolute discretion, and which approval, if granted, may
be with limitations, including on the amount of any investment which Employee
may make at any time or from time to time and may impose restrictions on the
sale of any such investment.

In WITNESS WHEREOF, undersigned have executed this Agreement as of February 5th,
2014.

 

 

EMPLOYEE /s/ Daniel A. Ninivaggi Daniel A. Ninivaggi

EMPLOYER Federal-Mogul Corporation By:   /s/ Scott P. Pepin   Name:   Scott P.
Pepin   Title:  

Senior Vice President,

Global Human Resources